         Case 1:14-cv-01002-CRC Document 244 Filed 05/01/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,

                       v.                                      Case No. 1:14-cv-01002-CRC
LAWRENCE P. SCHMIDT; FUTUREGEN
COMPANY d/b/a FUTUREGEN CAPITAL;
COMMERCIAL EQUITY PARTNERS, LTD.;
FGC DISTRESSED ASSETS INVESTMENT # 1,
LLC; FUTUREGEN CAPITAL DDA CG FUND
LLC; FGC TAX LIEN FUND #2, LLC; FGC
TRADING FUND #1 LLC; FGC SPE NO 1 LLC;
FGC SPE NO 2 LLC; AND FGC CM NOTE
FUND LLC,

                                      Defendants.


                        ORDER SEALING CERTAIN EXHIBITS TO
                         RECEIVER’S FINAL FEE APPLICATION

       This matter is before the Court on the Motion to Seal Certain Exhibits to Receiver’s Final

Fee Application (the “Motion”) filed by Marion A. Hecht of CliftonLarsonAllen, LLP, the

permanent Receiver appointed in the above-captioned case (the “Receiver”). The Court, having

considered the Motion and all papers and pleadings filed in support thereof, and after due

deliberation and sufficient cause thereof,

       IT IS ORDERED THAT:

       1.      The Motion is GRANTED in its entirety.

       2.      The Professional Time Exhibits, specifically Exhibits G and N are hereby sealed.

                               1st day of _________,
       IT IS SO ORDERED, this _____        May       2019.



                                                           _____________________________
                                                           Christopher R. Cooper
                                                           United States District Judge
